Title: To Benjamin Franklin from the Abbé Guillaume-Thomas-François Raynal, 2 February 1779
From: Raynal, Guillaume-Thomas-François, abbé
To: Franklin, Benjamin


a paris le 2 fevrier [1779] rue de provence, près larue d’artois, maison de M Trouard.
Jeudi 4 du mois, vers les onze heures du matin, une societè tres aimable doit prendre du thè de Russi chès l’abbè Raynal. Monsieur franklin est suppliè par toute la compagnie d’honnorer ce petit dejeunê de sa presence. On demande la meme faveur a monsieur Adams.
 
Addressed: A Monsieur / Monsieur le docteur franklin / ministre plenipotentiaire des etats unis / de l’amerique / a passi
